Exhibit 10.2
 
EUROPEAN PATENT ASSIGNMENT AGREEMENT




THIS PATENT ASSIGNMENT AGREEMENT (the “Agreement”) is made an entered into, and
is effective as of this 12th day of January, 2013, between Rasmus Norling
(hereinafter the “Inventor” or “Assignor”) and Poly Shield Technologies, Inc., a
corporation organized and existing under the laws of the State of Delaware
(hereinafter “Poly Shield Technologies” or the “Assignee”).


RECITALS


WHERAS, The Assignor, Rasmus Norling, the Inventor, owner of, and has the right
to assign all rights, and ownership under European Patent and/or European Patent
application, patent pending, filed by the Inventor on November 16, 2008,
Application No.: WO2009065095A1, with a Publication Date of September 1, 2010,
and a Publication Number of: EP2222381A1, entitled “SYSTÈME EN LIGNE DE
DESSALEMENT DU CARBURANT SERVANT À ALIMENTER DES MOTEURS À TURBINE À GAZ” or in
English translation “IN-LINE SYSTEM FOR DE-SALTING FUEL OIL SUPPLIED TO GAS
TURBINE ENGINES” (herein “Patent”); and


WHERAS, Poly Shield Technologies wishes to acquire any and all rights and
ownership which Assignor currently owns, holds, and maintains, or shall own,
hold or maintain in the future, in such Patent.


NOW THEREFORE IT IS AGREED, for good and valuable consideration exchanged, the
receipt and sufficiency of which is hereby acknowledged, and of the mutual
benefits and obligations set forth in this agreement, the parties agree as
follows:


ARTICLE I


ASSIGNMENT OF PATENT
The Assignor hereby assign to Poly Shield Technologies all rights, title,
interest, and ownership, with all rights of assignment, to the inventions,
patents, patents pending, and any subsequent patents issued for, or in relation
to, the specified Patent, to wit: European Patent and/or European Patent
application, patent pending, filed by the Inventor on November 16, 2008,
Application Number: WO2009065095A1, with a Publication Date of September 1,
2010, and a Publication Number of: EP2222381A1, entitled “SYSTÈME EN LIGNE DE
DESSALEMENT DU CARBURANT SERVANT À ALIMENTER DES MOTEURS À TURBINE À GAZ” or in
English translation “IN-LINE SYSTEM FOR DE-SALTING FUEL OIL SUPPLIED TO GAS
TURBINE ENGINES”.


ARTICLE II


REPRESENTATIONS OF ASSIGNOR
The Assignor represents and warrants that he is the inventor and owner of the
rights, title, and interest in and to the above-specified European Patent, and
that he has the right to assign said Patent as is being assigned in this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 


ARTICLE III


CONSIDERATION
The parties hereto acknowledge and agree that concurrent with the assignment of
this Patent to Poly Shield Technologies, the parties have exchanged good and
valuable consideration, and such consideration is sufficient and acceptable to
all parties herein.  The parties further agree that no further consideration or
exchange of value is necessary to bind the parties to this Agreement.


ARTICLE IV


COOPERATION OF ASSIGNOR
The Assignor agrees to execute any and all papers, documents or other
instruments which may be found necessary or desirable to effect the assignment
of this Patent to Poly Shield Technologies, now or in the future.


ARTICLE V


BINDING EFFECT
This agreement shall bind and apply to the successors and assigns of the
Assignor, and may inure to the benefit of, may be assignable and transferable
to, and be binding upon the successors and assigns of Poly Shield Technologies.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
 
THE INVENTOR/ASSIGNOR




/s/    Rasmus
Norling                                                                 
Rasmus Norling




POLY SHIELD TECHNOLOGIES/ASSIGNEE




/s/
Mitchell  Miller­                                                                     
 Poly Shield Technologies, Inc., by authorized signatory